—Order, Supreme Court, Bronx County (Stanley Green, J.), entered July 6, 1999, which, insofar as appealed from, denied defendants-appellants’ motion for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
An issue of fact exists as to whether the alleged defect in the sidewalk where plaintiff fell was caused by cars driving over the sidewalk in the course of entering and exiting the driveway that lay between defendants-appellants’ and the individual codefendants’ properties. Appellants’ expert’s opinion that the concrete driveway apron that sloped down from the sidewalk was raised by tree roots on the sidewalk adjacent to the apron, which in turn caused the concrete to crack and deteriorate over time, does not eliminate the possibility that cracks and holes in the sidewalk were produced, or exacerbated, by the many years of defendants’ cars driving over it (cf., Mincey v Mensch, 253 AD2d 656). However, no issue of fact exists as to whether the alleged defects in the sidewalk were caused by repairs done by appellants, whose denial of having done any repairs was not countered (see, Morrissey v City of New York, 248 AD2d *253294; Cobo v City of New York, 266 AD2d 121), and, to that extent, we limit the issues of fact for trial. Concur — Nardelli, J. P., Tom, Rubin, Andrias and Buckley, JJ.